United States Court of Appeals
                     For the First Circuit


No. 02-1059

BONNIE BRYSON and CLAIRE SHEPARDSON, on behalf of themselves and
                 all others similarly situated,

                     Plaintiffs, Appellees,

                               v.

DONALD SHUMWAY, in his capacity as Commissioner of NEW HAMPSHIRE
            DEPARTMENT OF HEALTH AND HUMAN SERVICES,
SUSAN FOX, in her capacity as Director of NEW HAMPSHIRE DIVISION
                   OF DEVELOPMENTAL SERVICES,

                     Defendants, Appellants.


                          ERRATA SHEET

     The opinion of this Court issued on October 15, 2002 is
amended as follows:

     Page 3, line 6: insert the following text before "the
plaintiff class":   "He-M 522.02(a) (2002). Bryson, Shepardson,
and"